Citation Nr: 9900636	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-25 181	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from June 1977 to October 
1985.  This appeal arises from an October 1996 rating action 
in which the RO denied service connection for PTSD.  In his 
July 1997 substantive appeal (Form 9) to the Board of 
Veterans Appeals (Board), the veteran requested a hearing 
before a member of the Board at the RO.  The veteran failed 
to report to the hearing which was scheduled for a date in 
March 1998.


REMAND

The service medical records are negative as to clinical 
documentation of any psychiatric disorder.  In January 1995, 
the veteran submitted a claim for service connection for 
PTSD.

PTSD has been diagnosed on VA examinations and attributed by 
VA physicians to a reported stressor in service.  The problem 
in the case concerns the fact that the RO did not pose 
specific questions to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) [formerly the 
Environmental Support Group (ESG)] in seeking verification of 
the reported stressor, and the USASCRUR did not respond with 
sufficient specificity for the Board to conclude that the 
reported stressor has not been verified.

The veterans service personnel records reveal that he was 
stationed in Germany from October 9, 1982 to October 8, 1985.  
He served in the Army and was attached to the 143rd Signal 
Battalion.  He stated that in October 1983, when the Marine 
Barracks in Beirut, Lebanon was blown up, resulting in the 
deaths of over 200 Marines, the bodies and body parts were 
flown to the Rhine Main Air Force Base Morgue in Germany.  
The veteran reported spending 21 days in 12 hours on and 12 
hours off shifts, handling bodies and trying to identify 
bodies and body parts.  This is the reported stressor giving 
rise to PTSD.  In response to the ROs attempt to verify this 
stressor, the USASCRUR reported that there is no mention 
that personnel from the 143rd Signal Battalion participated 
in the clean up.  To the extent that the words clean up 
refer to the clean up in Lebanon, the comment of the USASCRUR 
would be correct.  The matter of what has been reported to 
have occurred in Germany has not been specifically responded 
to.  

The case is REMANDED for the following action:

The RO should contact the USASCRUR and 
request a response to the following 
questions:  (1)  Were bodies and/or body 
parts of the 241 Marines blown up in 
Beirut, Lebanon on October 23, 1983, 
flown to the Rhine Main Air Force Base in 
Germany for identification or other 
processing; (2)  If the answer to the 
former question is in the affirmative, 
were any members of the 143rd Signal 
Battalion detailed to participate in 
identification or processing of such 
bodies or body parts; (3) If the answer 
to the second question is in the 
affirmative, is there any record of the 
veteran having participated in the above 
duties during a 21day period.

Following completion of the foregoing, the RO must review the 
claims folder and ensure that the aforementioned development 
action has been conducted and completed.  The RO should then 
re-adjudicate the claim.  If the determination remains 
adverse to the veteran, both he and his representative  
should be provided with a Supplemental Statement of the Case.  
They should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
procure clarifying data.  
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 2 -
